Citation Nr: 0706264	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-27 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a psychiatric disorder 
to include schizophrenia, depression, and schizoaffective 
disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran had active military service from April 1974 to 
August 1975.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a psychiatric disorder.  

The Board notes that in July 2004, the veteran requested a 
hearing before the Board.  However, the veteran subsequently 
withdrew his request later that month.    


FINDINGS OF FACT

1.  In a May 1988 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim for a psychiatric disorder.  

2.  Evidence received since the May 1988 decision is neither 
cumulative nor redundant, and when considered by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
psychiatric disorder.   


CONCLUSION OF LAW

Evidence added to the record since the May 1988 rating 
decision is not new and material; thus, the claim of 
entitlement to service connection for a psychiatric disorder 
to include schizophrenia, depression, and schizoaffective 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

As will be discussed in greater detail below, the veteran's 
claim to reopen before the Board was received at the RO in 
September 1998.  The record shows that, in September 1998, 
the veteran filed a claim to reopen and he submitted evidence 
to the RO.  In an October 1998 letter, the RO informed the 
veteran that the records were not new, and the claim was not 
reopened.  The veteran filed a notice of disagreement in 
October 1998.  However, a statement of the case was not 
issued.  Thus, the October 1998 rating is not final.  See 
38 C.F.R. § 19.26.  

The regulatory amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), definition 
of new and material evidence, which became effective August 
29, 2001.  In this case, the former provisions of 38 C.F.R. 
§ 3.156(a) are applicable.  

Regarding the application to reopen the claim for service 
connection for psychiatric disorder, the Board concludes that 
the veteran has been afforded appropriate notice under the 
VCAA.  The RO provided VCAA notice letters to the veteran in 
January 2003 and September 2004.  The letters notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim to reopen and a claim for service 
connection, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  In particular, in the September 
2004 VCAA notice letter informed the veteran that in order 
for evidence to qualify as new, the evidence must be 
submitted to VA for the first time, and in order for evidence 
to be material, the evidence must pertain to the reason the 
claim was previously denied.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The veteran was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of the claim to the 
RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although the VCAA notice letters were provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  After the 
VCAA notice was provided, the veteran had three years to 
respond to the notice and submit additional evidence in 
support of his claim before the claim was certified to the 
Board.  The claim was readjudicated in April 2003, July 2004, 
and November 2004.  The Board also points out that the 
veteran has not alleged any prejudice.  The Board finds that 
the actions taken by VA have essentially cured the error in 
the timing of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
for a psychiatric disorder and a claim to reopen.  Regarding 
elements (4) and (5) (degree of disability and effective 
date), the appellant was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In that 
regard, as the Board concludes below that the claim for 
service connection for a psychiatric disorder is not 
reopened, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
The record fails to show prejudicial error as to timing or 
content of the VCAA notice.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim to reopen, and that the 
duty to assist requirements have been satisfied.  The VCAA 
imposes a duty upon VA to seek relevant treatment records in 
all cases.  38 C.F.R. § 3.159(c)(1)-(3).  Until a claim is 
reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. 
§ 3.159(c)(1).  The RO obtained copies of VA treatment 
records from Palo Alto dated in July 2002 and from the 
Northern California Health Care System dated from August 2000 
to January 2004.  The RO also obtained copies of treatment 
records from the P. State Hospital.  The veteran's Social 
Security records dated in January 2000 were obtained as well.  
The veteran submitted a release for records from the S.D. 
Courthouse.  However, he did not provide an address of the 
courthouse and the RO was unable to obtain these records.  
The veteran also indicated that he was treated at K. 
Hospital.  Records from the K. Hospital are associated with 
the record.  There is no identified relevant evidence that 
has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Certain diseases, such as a psychoses, will 
be presumed to have been incurred in service if manifested to 
a degree of 10 percent within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 


Analysis

In a January 1976 rating decision, the RO denied entitlement 
to a psychiatric disorder.  The RO noted that the medical 
evidence showed that the veteran had an inadequate 
personality disorder and personality disorders were 
developmental or constitutional abnormalities and were not 
considered to be disabilities under VA law and regulations.  
The veteran was notified of this decision in January 1976 and 
he did not appeal.  The decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In an November 1980 decision, the RO denied entitlement to 
service connection for a psychiatric disorder to include a 
personality disorder.  The veteran was notified of this 
decision in January 1981.  In a March 1983 rating decision, 
the RO determined that new and material evidence had not been 
received to reopen the claim for service connection for a 
psychiatric disorder.  The veteran was notified of this 
decision in April 1983.  He did not appeal these decisions, 
and the decisions became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In a June 1983 rating decision, the RO reopened the claim for 
service connection for a psychiatric disorder and adjudicated 
the claim on the merits.  The RO denied the claim for service 
connection on the basis that there was no evidence of a 
psychosis or neurosis in service or within one year from 
service separation.  The veteran was notified of this 
decision and he filed a notice of disagreement.  In June 
1983, a statement of the case was issued.  However, the 
veteran did not file a substantive appeal.  The appeal was 
not perfected and the decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In a May 1988 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a psychiatric disorder.  The RO 
indicated that the claim was previously denied because the 
psychiatric disorder was not shown in service or within one 
year from service separation.  The veteran was notified of 
this decision in June 1988 and he did not appeal.  The 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

The Board notes that a letter from the veteran was forwarded 
to the RO from his U.S. Senator in May 1989; however, this 
letter did not express disagreement with the May 1988 rating 
or a desire to appeal.  The RO responded to the Senator with 
an explanation of the history of the veteran's claim.  A 
similar letter was forwarded from another U.S. Senator in 
July 1989; however this letter also did not express 
disagreement with the May 1988 rating decision or a desire to 
appeal, and it was not received within one year of notice of 
the May 1988 rating decision.  Consequently, the Board finds 
that neither of the letters forwarded by U.S. Senators 
constitute a timely notice of disagreement regarding the May 
1988 rating decision; thus, that decision is final.

Furthermore, although the veteran did file a document 
indicating he wished to appeal in May 1990, this document was 
clearly not received within one year of the May 1988 rating 
decision.  The RO responded to the veteran in a June 1990 
letter explaining that the decision had become final, and 
that he must submit new and material evidence to reopen his 
claim.  No response was received to that letter was received 
from the veteran.  In May 1991, the RO received a letter from 
a case manager of the health department of the County of 
Sacramento asking that the veteran's claim be reconsidered.  
The RO responded by issuing a letter to the veteran 
explaining that he must submit new and material evidence to 
reopen his claim.  No further correspondence was received 
from or on behalf of the veteran until September 1996, at 
which time, the office of the President forwarded a letter 
from the veteran to VA.

The record shows that, in January 1997, the veteran filed a 
statement indicating that he wished to reopen his claim.  
However, he did not submit any evidence with the claim.  The 
RO notified the veteran in a February 1997 letter that he 
needed to submit new and material evidence.  In September 
1998, the veteran filed another claim to reopen and he 
submitted evidence to the RO.  

In an October 1998 decision, the RO determined that the 
veteran that the records were not new, and the claim was not 
reopened.  Later that month, the veteran's accredited 
representative filed a notice of disagreement in October 
1998.  However, a statement of the case was not issued.  
Thus, the October 1998 rating is not final.  See 38 C.F.R. 
§ 19.26.  Consequently, the May 1988 rating decision is the 
last final denial on the basis that no new and material 
evidence had been presented. 

The evidence of record at the time of the May 1988 rating 
decision consisted of the veteran's service medical records; 
treatment records from the S.D. Mental Health Department 
dated in October 1975, March 1981, March 1982, and March 
1984; treatment records from the A. State Hospital dated from 
October 1975 to February 1978; treatment records from the P. 
State Hospital dated from October 1975 to May 1981; 
Department of Social Welfare records dated in July 1984; a 
December 1984 VA examination report; Youth and Adult 
Correctional Facility records dated in October 1986; Division 
of Mental Health records dated in December 1986; and U. of C. 
Medical Center records dated from July 1984 to August 1984.   

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

The evidence submitted since the May 1988 rating decision 
consists of S. Medical Center treatment records dated from 
October 1995 to July 1998; Mental Health Division records 
dated in May 1991; K. treatment records dated from February 
1998 to October 1999; K. psychiatric treatment records dated 
from July 1998 to May 1999; VA psychiatric and general 
medical examination reports dated in September 1999; Social 
Security records dated in January 2000; VA treatment records 
from the Northern California Health Care System dated from 
August 2000 to January 2004; VA inpatient treatment records 
from Palo Alto dated in July 2002; P. State Hospital records 
dated from November 1975 to January 1981; a September 2004 
treatment record; and treatise information regarding 
schizophrenia.   

The documents submitted with the claim to reopen in September 
1998 are duplicative of the evidence that was of record and 
considered at the time of the May 1988 rating decision.  This 
evidence consists of photocopies of documents that were of 
record at the time of the May 1988 rating decision.  This 
evidence is cumulative and redundant.  Therefore, this 
evidence is not new. 

The P. State Hospital records dated from November 1975 to 
January 1981 are duplicative of the evidence that was of 
record and considered at the time of the May 1988 rating 
decision.  This evidence is cumulative and redundant.  
Therefore, this evidence is not new.  

The S. Medical Center treatment records, the Mental Health 
Division records, the K. treatment records, the VA 
psychiatric and general medical examination reports, the 
Social Security records, the VA treatment records from the 
Northern California Health Care System and from Palo Alto, 
the September 2004 treatment record, and the treatise 
evidence can be considered to be new evidence, since this 
evidence was not previously considered by the RO at the time 
of the May 1988 rating decision.  

However, this evidence is not material.  This evidence 
essentially establishes that from 1991 to 2004, the veteran 
has been treated for a variety of psychiatric disorders and 
physical disorders including chest pain, hip pain, abdominal 
pain, left wrist fracture, schizophrenia, schizoaffective 
disorder, compulsive disorder, bipolar disorder, chemical 
dependency, depression, anxiety, substance abuse, ingestion 
of razor blades, drug overdose, and Munchausen syndrome.  The 
VA inpatient treatment records from Palo Alto dated in July 
2002 indicate that the veteran was hospitalized for 
psychiatric treatment.  The diagnoses were psychosis, not 
otherwise specified, versus mood disorder, not otherwise 
specified, and poly substance abuse and dependency.  Records 
from K. hospital dated from May 1997 to August 1999 indicate 
that the veteran was hospitalized for psychiatric treatment.  
The diagnoses were schizoaffective disorder, poly-substance 
abuse, and borderline personality disorder.  The treatise 
material submitted by the veteran is entitled The History of 
Schizophrenia.  This material discusses the definition and 
diagnostic criteria for schizophrenia over the years.  

This medical evidence does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a psychiatric disorder.  This evidence does 
not establish that a current psychiatric disability was 
incurred in or aggravated by service.  The Board notes that 
the evidence at the time of the May 1988 rating decision 
established diagnoses of depression, schizoaffective 
disorder, schizophrenia, and personality disorders, and the 
claim was denied because there was no evidence of in-service 
incurrence or a relationship between the current psychiatric 
diagnoses and service.  

The newly submitted evidence only shows that the veteran 
continues to be treated for psychiatric disorders.  To the 
extent that these records contain references to the veteran's 
psychiatric problems having had their onset in 1974 or 1975, 
the examiners are clearly basing their notations on the 
veteran's own report of his past history, and they are not 
offering their own medical opinions as to whether any current 
psychiatric disorder had its onset at that time.  The 
treatise evidence does not address the specific facts of the 
veteran's case, and is not evidence of in-service incurrence 
or a medical relationship between the psychiatric disorders 
and service.  

In short, this evidence does not bear directly and 
substantially upon the specific matter under consideration 
which is whether the psychiatric disorder had its onset in 
service or is medically related to service.  This evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a psychiatric disorder.  Therefore, the Board finds that 
this evidence is not material.  

In conclusion, the Board finds that the evidence received 
since the May 1988 rating decision is not new and material, 
and the claim is not reopened.




ORDER

New and material evidence has not been received and the claim 
for service connection for a psychiatric disorder to include 
schizoaffective disorder, schizophrenia, and depression, is 
not reopened.  The appeal is denied.   



______________________________________________
M.S. Lane
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


